Name: Commission Decision No 3747/91/ECSC of 18 December 1991 fixing the rate of the levies for the 1992 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  EU finance
 Date Published: 1991-12-21

 Avis juridique important|31991S3747Commission Decision No 3747/91/ECSC of 18 December 1991 fixing the rate of the levies for the 1992 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 352 , 21/12/1991 P. 0057 - 0059COMMISSION DECISION No 3747/91/ECSC of 18 December 1991 fixing the rate of the levies for the 1992 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (1) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1992 financial year at ECU 484 million; whereas that budget, which was adopted by the Commission of the European Communities on 18 December 1991 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1992, namely ECU 154,5 million; Whereas the estimated yield of the levies at a rate of 0,01 % is ECU 5,72 million, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1992 shall be 0,27 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52, as last amended by Article 2 of Decision No 3681/90/ECSC (2), is hereby amended to read as follows: 'Article 2 The average value in ecus of the products on which the levies are assessed shall, from 1 January 1992, be as follows: (ECU) Product Average value Brown coal briquettes and semi-coke derived from brown coal 65,32 Hard coal of all categories 81,35 Pig iron other than that used for making ingots 202,81 Steel in ingots 259,78 Finished products and end products of iron and steel as described in Annex I to the Treaty 432,97' Article 3 Article 4 of Decision No 3-52, as last amended by Article 3 of Decision No 3681/90/ECSC, is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ecus: Product Assessment January 1992 and subsequent months, and collection March 1992 and subsequent months Brown coal briquettes and semi-coke derived from brown coal (1) 0,17636 Hard coal of all categories (2) 0,21965 Pig iron other than that used for making ingots 0,40921 Steel in ingots 0,61025 Finished products and end products of iron and steel as described in Annex I to the Treaty 0,28384 (1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC, as amended by Decision No 3334/80/ECSC.' Article 4 This Decision shall enter into force on 1 January 1992. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (2) OJ No L 357, 20. 12. 1990, p. 14. ANNEX ECSC OPERATING BUDGET FOR 1992 (ECU million) Requirements Estimates Resources Estimates Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 2. Aid for redeployment (Article 56) 3. Aid for research (Article 55) 3.1. Steel 3.2. Coal 3.3. Social 4. Interest subsidies 4.1. Investment (Article 54) 4.2. Conversion (Article 56) 5. Social measures connected with restructuring of the steel industry (Article 56) 6. Social measures connected with restructuring of the coal industry (Article 56) 5 170 123 131 5 50 58 (1) 50 (1) 15 (1) 25 (1) 106 (2) (2) Resources for the financial year 1. Current resources: 1.1. Yield from at 0,27 % levy 1.2. Net balance from previous year 1.3. Fines and surcharges for late payment 1.4. Miscellaneous 2. Cancellation of commitments unlikely to be implemented 3. Unused resources carried over from 1991 4. Exceptional revenue for social measures connected with restructuring ECSC industries 5. Contingency reserve 154,5 262,5 p.m. p.m. 45 22 p.m. p.m. 484 484 Operations financed by loans from non-borrowed funds 7. Workers' housing 18 Origin of non-borrowed funds 6. Special reserve and former ECSC Pension Fund 18 (1) Aid for projects with a specific impact on the environment: (2) Amounts for the RECHAR programme: Heading 3.1: 3.2: 3.3: 4.1: Total: 8 16 3 19 46 Heading 4.2: 6 : Total: 50 50 100